Citation Nr: 0826387	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1944 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denied service connection for bilateral 
hearing loss.  

The RO also denied a claim for service connection for 
bilateral tinnitus in an April 2006 rating action.  As no 
notice of disagreement was ever received regarding that 
claim, the Board recognizes the April 2006 rating action as 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  In a July 2008 statement, 
the veteran's representative discussed the issue of 
entitlement to service connection for tinnitus.  This could 
be construed as an application to re-open a claim of service 
connection for tinnitus and that matter is referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran did not exhibit impaired hearing in service or a 
sensorineural hearing loss within one year of separation 
therefrom, and his diagnosed hearing loss is not associated 
in any way with his active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309, 3.385 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2005 letter informed the veteran 
of the requirements for his service connection claim.  This 
document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, a March 2006 letter informed the veteran of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of service connection for 
bilateral sensorineural hearing loss.  In light of this 
denial, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  The veteran has not 
cited any other pertinent records that should be obtained.  
He has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002);  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In the present case, the veteran asserted in February 2005 
that he has bilateral hearing loss as a result of acoustic 
trauma to which he was exposed in gunnery school and while 
completing target practice aboard ship.  Service personnel 
records indicate that the veteran was a Seaman First Class 
and was awarded a Victory Medal, American Area Award, and 
Asiatic Pacific Award.  

Service medical records are negative for complaints of, 
treatment for, or findings of bilateral hearing loss.  In 
fact, the first competent evidence of a diagnosis of 
bilateral hearing loss, dated in 2005, more than 49 years 
after the veteran's separation from active military duty.

At a May 2005 VA examination, the examiner diagnosed "a 
strongly sloping severe high frequency sensorineural hearing 
loss that begins at 2000 Hz bilaterally."  The audiological 
examination conducted at that time for the right ear 
demonstrated a speech discrimination score of 88% correct as 
well as the following puretone threshold levels:  20 decibels 
at 500 Hertz, 15 decibels at 1000 Hertz, 65 decibels at 
2000 Hertz, 80 decibels at 3000 Hertz, and 75 decibels at 
4000 Hertz.  Examination for the left ear revealed a speech 
discrimination score of 88% correct as well as the following 
puretone threshold levels:  20 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 
70 decibels at 3000 Hertz, and 70 decibels at 4000 Hertz.  
Clearly, such results reflect bilateral impaired hearing for 
VA compensation purposes.  See 38 C.F.R. § 3.385 (2007) 
(which stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

The February 2005 VA audiologist noted:  "It is possible 
that hearing loss is related to military service."  However, 
the audiologist also noted that the veteran reported working 
around machinery as a civilian with "no protection."  
Additionally, there is no evidence that the audiologist 
reviewed the C-file in conjunction with the evaluation.  As 
such, the Board does not find this speculative opinion to be 
probative.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale" to support his or her 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Further, upon review of the claims folder and examination of 
the veteran in May 2005, the examiner first noted that the 
veteran has had "significant post-military noise exposure" 
working as a machinist with Rupert Diecasting and with 
Belgers machinery without the use of ear protection.  The 
examiner stated:  "In the presence of post-military noise 
exposure from civilian  employment, I cannot be 50% or more 
certain that the hearing loss occurred during or as a result 
of military service."  The examiner concluded:  "Therefore, 
it is not as likely as not that hearing loss occurred during 
or as a result of military service."  

The claims folder contains no competent evidence relating 
current hearing impairment (which was first diagnosed more 
than 49 years after separation from service) to such active 
military duty.  The only positive opinion included in the 
claims file is speculative at best and is not based on a 
review of the veteran's medical records.  A subsequently 
dated opinion based upon a complete review of the veteran's 
audiological concluded that hearing loss is less likely to be 
related to service, including acoustic trauma incurred 
therein.  The second opinion is clearly more probative as it 
is based on a review of the veteran's history.  It follows 
that a clear preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


